Name: Commission Decision No 1478/84/ECSC of 29 May 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-05-30

 Avis juridique important|31984S1478Commission Decision No 1478/84/ECSC of 29 May 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries Official Journal L 143 , 30/05/1984 P. 0012 - 0013 Spanish special edition: Chapter 13 Volume 16 P. 0020 Portuguese special edition Chapter 13 Volume 16 P. 0020 *****COMMISSION DECISION No 1478/84/ECSC of 29 May 1984 amending Decision No 527/78/ECSC prohibiting alignment on offers of iron and steel products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas the Commission, by Decision No 527/78/ECSC (1), as last amended by Decision No 952/84/ECSC (2), prohibited alignment on offers of iron and steel products originating in certain third countries; Whereas the Commission has concluded arrangements with Norway, Sweden, Austria, Finland and Spain, and it is accordingly necessary to include these countries in the Annex to the said Decision, together with details of the iron and steel products covered by the arrangements in question, HAS ADOPTED THIS DECISION: Article 1 The points in the Annex hereto are hereby added to the Annex to Decision No 527/78/ECSC. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 73, 15. 3. 1978, p. 16. (2) OJ No L 97, 7. 4. 1984, p. 8. ANNEX '11. NORWAY As regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), except for ferro-manganese falling within subheading 73.02 A I of the Common Customs Tariff (1). 12. SWEDEN As regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices), except for ferro-manganese falling within subheading 73.02 A I of the Common Customs Tariff. 13. AUSTRIA As regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices). 14. FINLAND As regards the iron and steel products subject to guidance prices, minimum prices and basic prices as referred to in the following Official Journals: - OJ No L 370, 29. 12. 1982, p. 15 (guidance prices), - OJ No L 373, 31. 12. 1983, p. 1 (minimum prices), - OJ No L 321, 17. 11. 1982, p. 1 (basic prices), - OJ No C 37, 11. 2. 1984, p. 3 (basic prices). 15. SPAIN As regards ECSC iron and steel products listed in the Common Customs Tariff nomenclature under heading Nos 73.01, 73.06 to 73.13 inclusive, 73.15 and 73.16, except for the following subheadings: 73.15 A I b) 2, 73.15 A V b) 1, 73.15 B I b) 2 bb), cc), dd) and ee), 73.15 B V b) 1 bb), 73.15 B V b) 2 bb), 73.15 B VII b) 1 aa) 22 and 33, 73.15 B VII b) 1 bb) 22 and 33, 73.15 B VII b) 1 cc) 22 and 33, 73.15 B VII b) 2 bb) 22 and 33. (1) OJ No L 313, 14. 11. 1983.'